  Case 16-26482      Doc 85       Filed 04/22/19 Entered 04/22/19 09:54:29         Desc Main
                                    Document     Page 1 of 2


                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
______________________________________________________________________________

IN RE:

MELVIN DEWAYNE PARKER,                              CASE NO. 16-26482-E


Debtor.                                             CHAPTER13
_____________________________________________________________________________
                    MOTION TO AMEND CHAPTER 13 PLAN
_____________________________________________________________________________
   Comes now the debtor, Melvin Parker, and would respectfully move this Honorable Court to

amend his Chapter 13 plan by reducing his Chapter 13 payments from #417.00 per week to

$200.00 per week, and by increasing the mortgage arrearage claim of Paper Assets Capital from

$1.00 to $10,000.00 to be paid at the rate of $500.00 per month, and by deleting mortgager BSI,

successor in interest of Specialized Loan Servicing, LLC, thereafter Shellpoint, and would

support said motion as follows:


   1. That the Debtor’s employment work hours have been significantly reduced which as

resulted in net weekly paychecks of between $50.00 and $100.00, which is not sufficient to live

on, and, in addition, the Debtor’s wife has separated from him, which has greatly diminished the

household income.


   2. That the mortgage loan allegedly owing to BSI has been paid in full by the Debtor through

his Chapter 13 plan to Specialized Loan Servicing, LLC, which thereafter assigned the debt to

BSI. Even though there is a $0.00 balance owing, BSI has deliberately and improperly filed a

mortgage arrearage claim, despite being fully advised, and has been receiing over payments from

the Chapter 13 Trustee.
  Case 16-26482      Doc 85     Filed 04/22/19 Entered 04/22/19 09:54:29           Desc Main
                                  Document     Page 2 of 2


   3. That the Debtor and Paper Assets Capital have allegedly settled the existing dispute, which

involves payment of the second mortgage debt through the Debtor’s Chapter 13 plan after the

initial mortgage arrearage claim of Specialized Loan Servicing, LLC was paid in full, which has

been completed.




                                                RESPECTFULLY SUBMITTED:

                                                /s/Andrew E. Bender
                                                 Andrew E. Bender
                                                 Attorney for the Debtor
                                                 382 Washington Avenue
                                                 Memphis, TN 38105
                                                 901-526-1568


                                 CERTIFICATE OF SERVICE

   I, ANDREW E. BENDER, do hereby certify that I have sent a copy of the foregoing Motion
to all entities on the matrix by US Mail, postage prepaid, this 22nd day of April, 2019.

                                                 /s/Andrew. E. Bender
